
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


TRIANGLE PETROLEUM CORPORATION
2014 EQUITY INCENTIVE PLAN

1.     PURPOSE OF PLAN

        The purpose of this 2014 Equity Incentive Plan (this "Plan") of Triangle
Petroleum Corporation, a Delaware corporation (the "Corporation"), is to promote
the success of the Corporation and to increase stockholder value by providing an
additional means to attract, motivate, retain and reward selected employees and
other eligible persons through the grant of equity awards.

2.     ELIGIBILITY

        The Administrator (as such term is defined in Section 3.1) may grant
awards under this Plan only to those persons that the Administrator determines
to be Eligible Persons. An "Eligible Person" is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant who renders bona fide services (other than services
in connection with the offering or sale of securities of the Corporation or one
of its Subsidiaries in a capital-raising transaction or as a market maker or
promoter of securities of the Corporation or one of its Subsidiaries) to the
Corporation or one of its Subsidiaries and who is selected to participate in
this Plan by the Administrator; provided, however, that a person who is
otherwise an Eligible Person under clause (c) above may participate in this Plan
only if such participation would not adversely affect either the Corporation's
eligibility to use Form S-8 to register under the Securities Act of 1933, as
amended (the "Securities Act"), the offering and sale of shares issuable under
this Plan by the Corporation, or the Corporation's compliance with any other
applicable laws. An Eligible Person who has been granted an award (a
"participant") may, if otherwise eligible, be granted additional awards if the
Administrator shall so determine. As used herein, "Subsidiary" means any entity
in which the Corporation owns, directly or indirectly through one or more
intermediaries, fifty percent or more of the total combined voting power of all
classes of equity of such entity; and "Board" means the Board of Directors of
the Corporation.

3.     PLAN ADMINISTRATION

        3.1    The Administrator.    This Plan shall be administered by and all
awards under this Plan shall be authorized by the Administrator. The
"Administrator" means the Board or one or more committees appointed by the Board
or another committee (within its delegated authority) to administer all or
certain aspects of this Plan. Any such committee shall be comprised solely of
one or more directors or such other number of directors as may be required under
applicable law. A committee may delegate some or all of its authority to another
committee so constituted. The Board or a committee comprised solely of directors
may also delegate, to the extent permitted by applicable law, to one or more
officers of the Corporation, its powers under this Plan (a) to determine the
Eligible Persons who will receive grants of awards under this Plan, and (b) to
determine the number of shares subject to, and the other terms and conditions
of, such awards. The Board may delegate different levels of authority to
different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the bylaws of the Corporation or the applicable
charter of any Administrator: (a) a majority of the members of the acting
Administrator shall constitute a quorum, and (b) the affirmative vote of a
majority of the members present assuming the presence of a quorum or the
unanimous written consent of the members of the Administrator shall constitute
due authorization of an action by the acting Administrator.

        With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the "Code"), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement

1

--------------------------------------------------------------------------------



is applied under Section 162(m) of the Code); provided, however, that the
failure to satisfy such requirement shall not affect the validity of the action
of any committee otherwise duly authorized and acting in the matter. Award
grants, and transactions in or involving awards, intended to be exempt under
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), must be duly and timely authorized by the Board or a committee consisting
solely of two or more non-employee directors (as this requirement is applied
under Rule 16b-3 promulgated under the Exchange Act). To the extent required by
any applicable stock exchange, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
stock exchange). Awards granted to non-employee directors shall not be subject
to the discretion of any officer or employee of the Corporation and shall be
administered exclusively by a committee consisting solely of independent
directors.

        3.2    Powers of the Administrator.    Subject to the express provisions
of this Plan, the Administrator is authorized and empowered to do all things
necessary or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:

        (a)   determine eligibility and, from among those persons determined to
be eligible, the particular Eligible Persons who will receive awards under this
Plan;

        (b)   grant awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed exercisability or
vesting is required, establish any applicable performance targets, and establish
the events of termination or reversion of such awards;

        (c)   approve the forms of award agreements (which need not be identical
either as to type of award or among participants);

        (d)   construe and interpret this Plan and any agreements defining the
rights and obligations of the Corporation, its Subsidiaries, and participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan or the awards granted under this Plan;

        (e)   cancel, modify, or waive the Corporation's rights with respect to,
or modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;

        (f)    accelerate or extend the vesting or exercisability or extend the
term of any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under
Section 8.6.5;

        (g)   adjust the number of shares of Common Stock subject to any award,
adjust the price of any or all outstanding awards or otherwise change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to compliance with applicable stock
exchange requirements, Sections 4 and 8.6 and the applicable requirements of
Code Section 162(m) and treasury regulations thereunder with respect to awards
that are intended to satisfy the requirements for performance-based compensation
under Section 162(m), and provided that in no case (except due to an adjustment
contemplated by Section 7) shall the terms of any outstanding awards be amended
(by amendment, cancellation and regrant, or other

2

--------------------------------------------------------------------------------



means) to reduce the per share exercise or base price of any outstanding stock
option or stock appreciation right or other award granted under this Plan, or be
exchanged for cash, other awards or stock option or stock appreciation rights
with an exercise price that is less than the per share exercise price of the
original stock option or stock appreciation rights, without stockholder
approval, and further provided that any adjustment or change in terms made
pursuant to this Section 3.2(g) shall be made in a manner that, in the good
faith determination of the Administrator will not likely result in the
imposition of additional taxes or interest under Section 409A of the Code;

        (h)   determine the date of grant of an award, which may be a designated
date after but not before the date of the Administrator's action (unless
otherwise designated by the Administrator, the date of grant of an award shall
be the date upon which the Administrator took the action granting an award);

        (i)    determine whether, and the extent to which, adjustments are
required pursuant to Section 7 hereof and authorize the termination, conversion,
substitution, acceleration or succession of awards upon the occurrence of an
event of the type described in Section 7;

        (j)    acquire or settle (subject to Sections 7 and 8.6) rights under
awards in cash, stock of equivalent value, or other consideration; and

        (k)   determine the Fair Market Value (as defined in Section 5.6) of the
Common Stock or awards under this Plan from time to time and/or the manner in
which such value will be determined.

        3.3    Binding Determinations.    Any action taken by, or inaction of,
the Corporation, any Subsidiary, or the Administrator relating or pursuant to
this Plan and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons. Neither the Board, the Administrator, nor any
Board committee, nor any member thereof or person acting at the direction
thereof, shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, legal fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.

        3.4    Reliance on Experts.    In making any determination or in taking
or not taking any action under this Plan, the Administrator may obtain and may
rely upon the advice of experts, including professional advisors to the
Corporation. The Administrator shall not be liable for any such action or
determination taken or made or omitted in good faith based upon such advice.

        3.5    Delegation of Non-Discretionary Functions.    In addition to the
ability to delegate certain grant authority to officers of the Corporation as
set forth in Section 3.1, the Administrator may also delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or any of its Subsidiaries or to third parties.

4.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMIT

        4.1    Shares Available.    Subject to the provisions of Section 7.1,
the capital stock available for issuance under this Plan shall be shares of the
Corporation's authorized but unissued Common Stock. For purposes of this Plan,
"Common Stock" shall mean the common stock of the Corporation, par value
$0.00001 per share and such other securities or property as may become the
subject of awards under this Plan pursuant to an adjustment made under
Section 7.1.

3

--------------------------------------------------------------------------------



        4.2    Share Limit.    The maximum number of shares of Common Stock that
may be delivered pursuant to awards granted to Eligible Persons under this Plan
may not exceed 6,000,000 shares of Common Stock (the "Share Limit").

        The foregoing Share Limit is subject to adjustment as contemplated by
Section 7.1 and Section 8.10.

        4.3    Awards Settled in Cash, Reissue of Awards and Shares.    The
Administrator may adopt reasonable counting procedures to ensure appropriate
counting and to avoid double counting (as, for example, in the case of tandem or
substitute awards) as it may deem necessary or desirable in its sole discretion.
Shares shall be counted against those reserved to the extent such shares have
been delivered and are no longer subject to a substantial risk of forfeiture.
Accordingly, to the extent that an award under the Plan, in whole or in part, is
canceled, expired, forfeited, settled in cash, settled by delivery of fewer
shares than the number of shares underlying the award, or otherwise terminated
without delivery of shares to the participant, the shares retained by or
returned to the Corporation will not be deemed to have been delivered under the
Plan and will be deemed to remain or to become available under this Plan. Shares
that are withheld from such an award or separately surrendered by the
participant in payment of the exercise price or taxes relating to such an award
shall be deemed to have been issued hereunder and shall reduce the number of
shares remaining available for issuance under the Plan. The foregoing
adjustments to the Share Limit of this Plan are subject to any applicable
limitations under Section 162(m) of the Code with respect to awards intended as
performance-based compensation thereunder.

        4.4    Reservation of Shares; No Fractional Shares.    The Corporation
shall at all times reserve a number of shares of Common Stock sufficient to
cover the Corporation's obligations and contingent obligations to deliver shares
with respect to awards then outstanding under this Plan (exclusive of any
dividend equivalent obligations to the extent the Corporation has the right to
settle such rights in cash). No fractional shares shall be delivered under this
Plan. The Administrator may pay cash in lieu of any fractional shares in
settlements of awards under this Plan.

5.     AWARDS

        5.1    Type and Form of Awards.    The Administrator shall determine the
type or types of award(s) to be made to each selected Eligible Person. Awards
may be granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:

        5.1.1    Stock Options.    A stock option is the grant of a right to
purchase a specified number of shares of Common Stock during a specified period
as determined by the Administrator. An option may be intended as an incentive
stock option within the meaning of Section 422 of the Code (an "ISO") or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the Fair Market
Value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5. Options may only be granted to Eligible Persons for
whom the Corporation would be deemed to be an "eligible issuer of service
recipient stock," as defined in Treasury Regulation 1.409A-1(b)(5)(iii)(E).

        5.1.2    Additional Rules Applicable to ISOs.    To the extent that the
aggregate Fair Market Value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first

4

--------------------------------------------------------------------------------



become exercisable by a participant in any calendar year exceeds $100,000,
taking into account both Common Stock subject to ISOs under this Plan and stock
subject to ISOs under all other plans of the Corporation or one of its
Subsidiaries (or any parent or predecessor corporation to the extent required by
and within the meaning of Section 422 of the Code and the regulations
promulgated thereunder), such options shall be treated as nonqualified stock
options. In reducing the number of options treated as ISOs to meet the $100,000
limit, the most recently granted options shall be reduced first. To the extent a
reduction of simultaneously granted options is necessary to meet the $100,000
limit, the Administrator may, in the manner and to the extent permitted by law,
designate which shares of Common Stock are to be treated as shares acquired
pursuant to the exercise of an ISO. ISOs may only be granted to employees of the
Corporation or one of its subsidiaries (for this purpose, the term "subsidiary"
is used as defined in Section 424(f) of the Code, which generally requires an
unbroken chain of ownership of at least 50% of the total combined voting power
of all classes of stock of each subsidiary in the chain beginning with the
Corporation and ending with the subsidiary in question). There shall be imposed
in any award agreement relating to ISOs such other terms and conditions as from
time to time are required in order that the option be an "incentive stock
option" as that term is defined in Section 422 of the Code. No ISO may be
granted to any person who, at the time the option is granted, owns (or is deemed
to own under Section 424(d) of the Code) shares of outstanding Common Stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Corporation, unless the exercise price of such option is at least
110% of the Fair Market Value of the stock subject to the option and such option
by its terms is not exercisable after the expiration of five years from the date
such option is granted.

        5.1.3    Stock Appreciation Rights.    A stock appreciation right or
"SAR" is a right to receive a payment, in cash and/or Common Stock, equal to the
number of shares of Common Stock being exercised multiplied by the excess of
(i) the Fair Market Value of a share of Common Stock on the date the SAR is
exercised, over (ii) the Fair Market Value of a share of Common Stock on the
date the SAR was granted as specified in the applicable award agreement (the
"base price"). The maximum term of a SAR shall be ten (10) years. SARs may only
be granted to Eligible Persons for whom the Corporation would be deemed to be an
"eligible issuer of service recipient stock," as defined in Treasury
Regulation 1.409A-1(b)(5)(iii)(E).

        5.1.4    Restricted Shares.    

        (a)    Restrictions.    Restricted shares are shares of Common Stock
subject to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Administrator may impose, which restrictions may
lapse separately or in combination at such times, under such circumstances
(including based on achievement of performance goals and/or future service
requirements), in such installments or otherwise, as the Administrator may
determine at the date of grant or thereafter. Except to the extent restricted
under the terms of this Plan and the applicable award agreement relating to the
restricted stock, a participant granted restricted stock shall have all of the
rights of a shareholder, including the right to vote the restricted stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Administrator).

        (b)    Certificates for Shares.    Restricted shares granted under this
Plan may be evidenced in such manner as the Administrator shall determine. If
certificates representing restricted stock are registered in the name of the
participant, the Administrator may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such restricted stock, that the Corporation retain physical
possession of the certificates, and that the participant deliver a stock power
to the Corporation, endorsed in blank, relating to the restricted stock. The
Administrator may require that restricted shares are held in escrow until all
restrictions lapse.

5

--------------------------------------------------------------------------------



        (c)    Dividends and Splits.    As a condition to the grant of an award
of restricted stock, subject to applicable law, the Administrator may require or
permit a participant to elect that any cash dividends paid on a share of
restricted stock be automatically reinvested in additional shares of restricted
stock or applied to the purchase of additional awards under this Plan or held in
escrow by the Corporation unless and until the related shares of restricted
stock become vested. Unless otherwise determined by the Administrator, stock
distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the restricted stock with respect to which
such stock or other property has been distributed.

        5.1.5    Restricted Stock Units.    

        (a)    Grant of Restricted Stock Units.    A restricted stock unit, or
"RSU", represents the right to receive from the Corporation on the respective
scheduled vesting or payment date for such RSU, one share of Common Stock, or
the Fair Market Value of one share of Common Stock paid in cash. The vesting or
payment of an award of RSUs may be subject to the attainment of specified
performance goals or targets, forfeitability provisions and such other terms and
conditions as the Administrator may determine, subject to the provisions of this
Plan.

        (b)    Dividend Equivalent Accounts.    If (and only if) required by the
applicable award agreement, prior to the expiration of the applicable vesting
period of an RSU, the Administrator shall pay dividend equivalent rights with
respect to RSUs, in which case the Corporation shall establish an account for
the participant and reflect in that account any securities, cash or other
property comprising any dividend or property distribution with respect to the
shares of Common Stock underlying each RSU. Each amount or other property
credited to any such account shall be subject to the same vesting conditions as
the RSU to which it relates. The participant shall be paid the amounts or other
property credited to such account upon vesting of the RSU.

        (c)    Rights as a Shareholder.    Subject to the restrictions imposed
under the terms and conditions of this Plan and the applicable award agreement,
each participant receiving RSUs shall have no rights as a shareholder with
respect to such RSUs unless and until such time as shares of Common Stock are
issued to the participant. In the event an RSU is settled in cash, the
participant receiving RSUs shall never receive stockholder rights with respect
to such award. No shares of Common Stock shall be issued at the time a RSU is
granted, and the Company will not be required to set aside a fund for the
payment of any such award. Except as otherwise provided in the applicable award
agreement, shares of Common Stock issuable under an RSU, if any, shall be
treated as issued on the first date that the RSU is no longer subject to a
substantial risk of forfeiture as determined for purposes of Section 409A of the
Code, and the holder shall be the owner of such shares of Common Stock on such
date. An award agreement may provide that issuance of shares of Common Stock (or
the settlement of an RSU in cash) under an RSU may be deferred beyond the first
date that the RSU is no longer subject to a substantial risk of forfeiture,
provided that such deferral is structured in a manner that is intended to comply
with the requirements of Section 409A of the Code.

        5.1.6    Cash Awards.    The Administrator may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant cash bonuses (including without limitation, discretionary
awards, awards based on objective or subjective performance criteria, awards
subject to other vesting criteria or awards granted consistent with Section 5.2
below). Cash awards shall be awarded in such amount and at such times during the
term of the Plan as the Administrator shall determine.

6

--------------------------------------------------------------------------------





        5.1.7    Other Awards.    The other types of awards that may be granted
under this Plan include: (a) stock bonuses, performance stock, performance
units, dividend equivalents, or similar rights to purchase or acquire shares,
whether at a fixed or variable price or ratio related to the Common Stock
(subject to the requirements of Section 5.1.1 and in compliance with applicable
laws), upon the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions, or any combination
thereof; or (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon.

        5.2    Section 162(m) Performance-Based Awards.    Without limiting the
generality of the foregoing, any of the types of awards listed in Sections 5.1.4
through 5.1.7 above may be, and options and SARs granted with an exercise or
base price not less than the Fair Market Value of a share of Common Stock at the
date of grant ("Qualifying Options" and "Qualifying SARs," respectively)
typically will be, granted as awards intended to satisfy the requirements for
"performance-based compensation" within the meaning of Section 162(m) of the
Code ("Performance-Based Awards"). The grant, vesting, exercisability or payment
of Performance-Based Awards may depend (or, in the case of Qualifying Options or
Qualifying SARs, may also depend) on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
the Business Criteria provided for below for the Corporation on a consolidated
basis or for one or more of the Corporation's Subsidiaries, segments, divisions
or business units, or any combination of the foregoing. Such criteria may be
evaluated on an absolute basis or relative to prior periods, industry peers, or
stock market indices. Any Qualifying Option or Qualifying SAR shall be subject
to the requirements of Section 5.2.1 and 5.2.3 in order for such award to
satisfy the requirements for "performance-based compensation" under
Section 162(m) of the Code. Any other Performance-Based Award shall be subject
to all of the following provisions of this Section 5.2.

        5.2.1    Class; Administrator.    The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.

        5.2.2    Performance Goals.    The specific performance goals for
Performance-Based Awards (other than Qualifying Options and Qualifying SARs)
shall be based on such business criteria as selected by the Administrator in its
sole discretion ("Business Criteria") from the following: (1) total shareholder
return; (2) net revenues (3) return on total stockholders' equity; (4) earnings
per share of Company Stock; (5) net income (before or after taxes); (6) return
on assets; (7) return on investment; (8) return on capital; (9) economic value
added; (10) operating budget or margin; (11) contribution margin; (12) earnings
from continuing operations; levels of expense, cost or liability; (13) earnings
before all or any interest, taxes, depreciation, amortization and/or exploration
expense ("EBIT", "EBITA", "EBITDA" or "EBITDAX"); (14) debt reduction;
(15) market share; (16) reserve growth; (17) reserve replacement;
(18) production growth; (19) finding/development costs; (20) lease operating
expense; (21) captured prospects; (22) prospecting licenses signed;
(23) operated prospects matured to drill ready; (24) drilling programs
commenced; (25) drillable prospects, capabilities and critical path items
established; (26) third-party capital sourcing; (27) captured net risked
resource potential; (28) acquisition cost efficiency; (29) central lease sale
position; (30) acquisitions of oil and gas interests; (31) increases in proved,
probable or possible reserves; (32) finding and development costs; (33) overhead
costs; (34) general and administration expense; (35) any combination of, or a
specified increase or decrease of, one or more of the foregoing over a specified
period; (36) such other criteria as the stockholders of the Company may approve;
in each case as applicable, as determined in accordance with generally accepted
accounting principles; and (37) any combination of the foregoing. To qualify
awards as performance-based under Section 162(m), the applicable Business

7

--------------------------------------------------------------------------------



Criterion (or Business Criteria, as the case may be) and specific performance
goal or goals ("targets") must be established and approved by the Administrator
during the first 90 days of the performance period (and, in the case of
performance periods of less than one year, in no event after 25% or more of the
performance period has elapsed) and while performance relating to such target(s)
remains substantially uncertain within the meaning of Section 162(m) of the
Code. Performance targets shall be adjusted to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Administrator provides otherwise at the time of establishing the targets;
provided that the Administrator may not make any adjustment to the extent it
would adversely affect the qualification of any compensation payable under such
performance targets as "performance-based compensation" under Section 162(m) of
Code. The applicable performance measurement period may not be less than
3 months nor more than 10 years.

        5.2.3    Form of Payment.    Grants or awards intended to qualify under
this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof.

        5.2.4    Certification of Payment.    Before any Performance-Based Award
under this Section 5.2 (other than Qualifying Options and Qualifying SARs) is
paid and to the extent required to qualify the award as performance-based
compensation within the meaning of Section 162(m) of the Code, the Administrator
must certify in writing that the performance target(s) and any other material
terms of the Performance-Based Award were in fact timely satisfied.

        5.2.5    Reservation of Discretion.    The Administrator will have the
discretion to determine the restrictions or other limitations of the individual
awards granted under this Section 5.2 including the authority to reduce awards,
payouts or vesting or to pay no awards, in its sole discretion, if the
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.

        5.2.6    Expiration of Grant Authority.    As required pursuant to
Section 162(m) of the Code and the regulations promulgated thereunder, the
Administrator's authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than Qualifying Options and Qualifying SARs) shall terminate upon the
first meeting of the Corporation's stockholders that occurs in the fifth year
following the year in which the Corporation's stockholders first approve this
Plan (the "162(m) Term").

        5.2.7    Compensation Limitations.    The maximum aggregate number of
shares of Common Stock that may be issued to any Eligible Person during the term
of this Plan pursuant to Qualifying Options and Qualifying SARs may not exceed
4,500,000 shares of Common Stock. The maximum aggregate number of shares of
Common Stock that may be issued to any Eligible Person pursuant to
Performance-Based Awards granted during the 162(m) Term (other than cash awards
granted pursuant to Section 5.1.6 and Qualifying Options or Qualifying SARs) may
not exceed 1,500,000 shares of Common Stock. The maximum amount that may be paid
to any Eligible Person pursuant to Performance-Based Awards granted pursuant to
Sections 5.1.6 (cash awards) during the 162(m) Term may not exceed $15,000,000.

        5.3    Award Agreements.    Each award shall be evidenced by a written
or electronic award agreement in the form approved by the Administrator and, if
required by the Administrator, executed or accepted by the recipient of the
award. The Administrator may authorize any officer of the Corporation (other
than the particular award recipient) to execute any or all award agreements on
behalf of the Corporation (electronically or otherwise). The award agreement
shall set forth the material terms and conditions of the award as established by
the Administrator consistent with the express limitations of this Plan.

8

--------------------------------------------------------------------------------



        5.4    Deferrals and Settlements.    Payment of awards may be in the
form of cash, Common Stock, other awards or combinations thereof as the
Administrator shall determine, and with such restrictions as it may impose. The
Administrator may also require or permit participants to elect to defer the
issuance of shares of Common Stock or the settlement of awards in cash under
such rules and procedures as it may establish under this Plan. The Administrator
may also provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferral amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in shares.
All mandatory or elective deferrals of the issuance of shares of Common Stock or
the settlement of cash awards shall be structured in a manner that is intended
to comply with the requirements of Section 409A of the Code.

        5.5    Consideration for Common Stock or Awards.    The purchase price
for any award granted under this Plan or the Common Stock to be delivered
pursuant to an award, as applicable, may be paid by means of any lawful
consideration as determined by the Administrator and subject to compliance with
applicable laws, including, without limitation, one or a combination of the
following methods:

•services rendered by the recipient of such award;

•cash, check payable to the order of the Corporation, or electronic funds
transfer;

•notice and third party payment in such manner as may be authorized by the
Administrator;

•the delivery of previously owned shares of Common Stock that are fully vested
and unencumbered;

•by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•subject to such procedures as the Administrator may adopt, pursuant to a
"cashless exercise" with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

        In the event that the Administrator allows a participant to exercise an
award by delivering shares of Common Stock previously owned by such participant
and unless otherwise expressly provided by the Administrator, any shares
delivered which were initially acquired by the participant from the Corporation
(upon exercise of a stock option or otherwise) must have been owned by the
participant at least six months as of the date of delivery (or such other period
as may be required by the Administrator in order to avoid adverse accounting
treatment). Shares of Common Stock used to satisfy the exercise price of an
option shall be valued at their Fair Market Value on the date of exercise. The
Corporation will not be obligated to deliver any shares unless and until it
receives full payment of the exercise or purchase price therefor and any related
withholding obligations under Section 8.5 and any other conditions to exercise
or purchase, as established from time to time by the Administrator, have been
satisfied. Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant's
ability to pay the purchase or exercise price of any award by any method other
than cash payment to the Corporation.

        5.6    Definition of Fair Market Value.    For purposes of this Plan
"Fair Market Value" of a share of Company Stock, as of a date of determination,
shall mean (i) the closing sales price per share of Company Stock on the U.S.
national securities exchange or over-the-counter market on which such stock is
principally traded on the date of determination or (ii) if the shares of Company
Stock are not then listed on any national securities exchange or traded in an
over-the-counter market or the value of such shares is not otherwise
determinable, such value as reasonably determined by the Administrator in good
faith and, to the extent necessary, in accordance with the requirements of Code
Section 409A.

9

--------------------------------------------------------------------------------



        5.7    Transfer Restrictions.    

        5.7.1    Limitations on Exercise and Transfer.    Unless otherwise
expressly provided in (or pursuant to) this Section 5.7, by applicable law and
by the award agreement, as the same may be amended, (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.

        5.7.2    Exceptions.    The Administrator may permit awards to be
exercised by and paid to, or otherwise transferred to, other persons or entities
pursuant to such conditions and procedures, including limitations on subsequent
transfers, as the Administrator may, in its sole discretion, establish in
writing (provided that any such transfers of ISOs shall be limited to the extent
permitted under the federal tax laws governing ISOs). Any permitted transfer
shall be subject to compliance with applicable federal and state securities
laws.

        5.7.3    Further Exceptions to Limits on Transfer.    The exercise and
transfer restrictions in Section 5.7.1 shall not apply to:

        (a)   transfers to the Corporation,

        (b)   the designation of a beneficiary to receive benefits in the event
of the participant's death or, if the participant has died, transfers to or
exercise by the participant's beneficiary, or, in the absence of a validly
designated beneficiary, transfers by will or the laws of descent and
distribution,

        (c)   subject to any applicable limitations on ISOs, transfers to a
family member (or former family member) pursuant to a domestic relations order
if approved or ratified by the Administrator,

        (d)   subject to any applicable limitations on ISOs, if the participant
has suffered a disability, permitted transfers or exercises on behalf of the
participant by his or her legal representative, or

        (e)   the authorization by the Administrator of "cashless exercise"
procedures with third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of awards consistent with applicable laws and
the express authorization of the Administrator.

        5.8    International Awards.    One or more awards may be granted to
Eligible Persons who provide services to the Corporation or one of its
Subsidiaries outside of the United States. Any awards granted to such persons
may, if deemed necessary or advisable by the Administrator, be granted pursuant
to the terms and conditions of any applicable sub-plans, if any, appended to
this Plan and approved by the Administrator.

6.     EFFECT OF TERMINATION OF SERVICE ON AWARDS

        6.1    Termination of Employment.    

        6.1.1    Administrator Determination.    The Administrator shall
establish the effect of a termination of employment or service on the rights and
benefits under each award under this Plan and in so doing may make distinctions
based upon, inter alia, the cause of termination and type of award. If the
participant is not an employee of the Corporation or one of its Subsidiaries and
provides other services to the Corporation or one of its Subsidiaries, the
Administrator shall be the sole judge for purposes of this Plan (unless a
contract or the award agreement otherwise provides) of whether the participant
continues to render services to the Corporation or one of its Subsidiaries and
the date, if any, upon which such services shall be deemed to have terminated.

10

--------------------------------------------------------------------------------



        6.1.2    Stock Options and SARs.    For awards of stock options or SARs,
unless the award agreement provides otherwise, the exercise period of such
options or SARs shall expire: (1) three months after the last day that the
participant is employed by or provides services to the Corporation or a
Subsidiary (provided; however, that in the event of the participant's death
during this period, those persons entitled to exercise the option or SAR
pursuant to the laws of descent and distribution shall have one year following
the date of death within which to exercise such option or SAR); (2) in the case
of a participant whose termination of employment is due to death or disability
(as defined in the applicable award agreement), 12 months after the last day
that the participant is employed by or provides services to the Corporation or a
Subsidiary; and (3) immediately upon a participant's termination for "cause."
The Administrator will, in its absolute discretion, determine the effect of all
matters and questions relating to a termination of employment, including, but
not by way of limitation, the question of whether a leave of absence constitutes
a termination of employment and whether a participant's termination is for
"cause."

        The term "cause" shall have the meaning assigned to such term in any
individual employment or severance agreement or award agreement with the
participant or, if no such agreement exists or if such agreement does not define
"cause," cause shall mean (i) participant's act(s) of gross negligence or
willful misconduct in the course of participant's employment that is or could
reasonably be expected to be materially injurious to the Corporation or any of
its Subsidiaries, (ii) willful failure or refusal by participant to perform in
any material respect his or her duties or responsibilities,
(iii) misappropriation by participant of any assets of the Corporation or any of
its Subsidiaries, (iv) embezzlement or fraud committed by participant, or at his
or her direction, (v) participant's conviction of, or pleading "guilty" or "no
contest" to a felony under United States state or federal law.

        6.1.3    Restricted Stock and RSUs.    For awards of restricted shares,
unless the award agreement provides otherwise, restricted shares that are
subject to restrictions at the time that a participant whose employment or
service is terminated shall be forfeited and reacquired by the Corporation;
provided that, the Administrator may provide, by rule or regulation or in any
award agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to restricted shares shall be waived in whole or
in part in the event of a termination of employment or service, and the
Administrator may in other cases waive in whole or in part the forfeiture of
restricted shares. Similar rules shall apply in respect of RSUs.

        6.2    Events Not Deemed Terminations of Service.    Unless the express
policy of the Corporation or one of its Subsidiaries, or the Administrator,
otherwise provides, the employment relationship shall not be considered
terminated in the case of (a) sick leave, (b) military leave, or (c) any other
leave of absence authorized by the Corporation or one of its Subsidiaries, or
the Administrator; provided that unless reemployment upon the expiration of such
leave is guaranteed by contract or law, such leave is for a period of not more
than 3 months. In the case of any employee of the Corporation or one of its
Subsidiaries on an approved leave of absence, continued vesting of the award
while on leave from the employ of the Corporation or one of its Subsidiaries may
be suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
award be exercised after the expiration of the term set forth in the award
agreement.

        6.3    Effect of Change of Subsidiary Status.    For purposes of this
Plan and any award, if an entity ceases to be a Subsidiary of the Corporation, a
termination of employment or service shall be deemed to have occurred with
respect to each Eligible Person in respect of such Subsidiary who does not
continue as an Eligible Person in respect of another entity within the
Corporation or another Subsidiary that continues as such after giving effect to
the transaction or other event giving rise to the change in status.

11

--------------------------------------------------------------------------------



7.     ADJUSTMENTS; ACCELERATION

        7.1    Adjustments.    Upon or in contemplation of any of the following
events described in this Section 7.1; any reclassification, recapitalization,
stock split (including a stock split in the form of a stock dividend) or reverse
stock split ("stock split"); any merger, arrangement, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock (whether in
the form of securities or property); any exchange of Common Stock or other
securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall in such manner, to such extent and at such time as it deems appropriate
and equitable in the circumstances (but subject to compliance with applicable
laws and stock exchange requirements) proportionately adjust any or all of
(1) the number and type of shares of Common Stock (or other securities) that
thereafter may be made the subject of awards (including the number of shares
provided for in this Plan), (2) the number, amount and type of shares of Common
Stock (or other securities or property) subject to any or all outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any or all outstanding awards, (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, and (5) the 162(m) compensation limitations set forth in
Section 5.2.7 and (subject to Section 8.8.3(a)) the performance standards
applicable to any outstanding awards (provided that no adjustment shall be
allowed to the extent inconsistent with the requirements of Code
section 162(m)). Any adjustment made pursuant to this Section 7.1 shall be made
in a manner that, in the good faith determination of the Administrator, will not
likely result in the imposition of additional taxes or interest under
Section 409A of the Code. With respect to any award of an ISO, the Administrator
may make such an adjustment that causes the option to cease to qualify as an ISO
without the consent of the affected participant.

        7.2    Change in Control.    Upon a Change in Control, each
then-outstanding option and SAR shall automatically become fully vested, all
restricted shares and restricted stock units then outstanding shall
automatically fully vest free of restrictions, and each other award granted
under this Plan that is then outstanding shall automatically become vested in
full (assuming all performance targets have been achieved at 100% of target) and
payable to the holder of such award unless the Administrator has made
appropriate provision for the substitution, assumption, exchange or other
continuation of the award pursuant to the Change in Control. Notwithstanding the
foregoing, the Administrator, in its sole and absolute discretion, may choose
(in an award agreement or otherwise) to provide for full or partial accelerated
vesting of any award upon a Change In Control (or upon any other event or other
circumstance related to the Change in Control, such as an involuntary
termination of employment occurring after such Change in Control, as the
Administrator may determine), irrespective of whether any such award has been
substituted, assumed, exchanged or otherwise continued pursuant to the Change in
Control.

        For purposes of this Plan, "Change in Control" shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

          (i)  any Person (as defined below) is or becomes the "Beneficial
Owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Corporation) representing 40% or more of the Corporation's then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (A) of paragraph (iii) below;
or

         (ii)  the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date (as defined in Section 8.6.1), constitute the Board and any new
director (other than a director whose initial assumption of office

12

--------------------------------------------------------------------------------



is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Corporation) whose appointment or election by the Board or nomination for
election by the Corporation's stockholders was approved or recommended by a vote
of at least a two-thirds of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended; or

        (iii)  there is consummated a merger or consolidation of the Corporation
with any other corporation other than (A) a merger or consolidation which would
result in the voting securities of the Corporation outstanding immediately prior
to such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation) representing 40% or more of the combined voting power of
the Corporation's then outstanding securities; or

        (iv)  the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Corporation of all or substantially all of
the Corporation's assets, other than a sale or disposition by the Corporation of
all or substantially all of the Corporation's assets to an entity at least 75%
of the combined voting power of the voting securities of which are owned by
Persons in substantially the same proportions as their ownership of the
Corporation immediately prior to such sale.

        Notwithstanding the foregoing, a Change in Control shall not be deemed
to have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately following such
transaction or series of transactions. No compensation that has been deferred
for purposes of Section 409A of the Code shall be payable as a result of a
Change in Control unless the Change in Control qualifies as a change in
ownership or effective control of the Corporation within the meaning of
Section 409A of the Code.

        For purpose of this Section, the term "Person" shall have the meaning
set forth in Section 3(a)(9) of the Exchange Act, except that such term shall
not include (i) the Corporation, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation.

        7.3    Early Termination of Awards.    Any award that has been
accelerated as required or permitted by Section 7.2 upon a Change in Control (or
would have been so accelerated but for Section 7.4 or 7.5) shall terminate upon
such event, subject to any provision that has been expressly made by the
Administrator, through a plan of reorganization or otherwise, for the survival,
substitution, assumption, exchange or other continuation of such award and
provided that, in the case of options and SARs that will not survive, be
substituted for, assumed, exchanged, or otherwise continued in the transaction,
the holder of such award shall be given reasonable advance notice of the
impending termination and a reasonable opportunity to exercise his or her
outstanding options and SARs in accordance with their terms before the
termination of such awards (except that in no case shall more than ten days'
notice of accelerated vesting and the impending termination be required and any
acceleration may be made contingent upon the actual occurrence of the event).

13

--------------------------------------------------------------------------------





        The Administrator may make provision for payment in cash or property (or
both) in respect of awards terminated pursuant to this section as a result of
the Change in Control and may adopt such valuation methodologies for outstanding
awards as it deems reasonable and, in the case of options, SARs or similar
rights, and without limiting other methodologies, may base such settlement
solely upon the excess if any of the per share amount payable upon or in respect
of such event over the exercise or base price of the award.

        7.4    Other Acceleration Rules.    Any acceleration of awards pursuant
to this Section 7 shall comply with applicable legal and stock exchange
requirements and, if necessary to accomplish the purposes of the acceleration or
if the circumstances require, may be deemed by the Administrator to occur a
limited period of time not greater than 30 days before the event. Without
limiting the generality of the foregoing, the Administrator may deem an
acceleration to occur immediately prior to the applicable event and/or reinstate
the original terms of an award if an event giving rise to the acceleration does
not occur. Notwithstanding any other provision of the Plan to the contrary, the
Administrator may override the provisions of Section 7.2, 7.3, and/or 7.5 by
express provision in the award agreement or otherwise. The portion of any ISO
accelerated pursuant to Section 7.2 or any other action permitted hereunder
shall remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.

        7.5    Possible Rescission of Acceleration.    If the vesting of an
award has been accelerated expressly in anticipation of an event and the
Administrator later determines that the event will not occur, the Administrator
may rescind the effect of the acceleration as to any then outstanding and
unexercised or otherwise unvested awards; provided, that, in the case of any
compensation that has been deferred for purposes of Section 409A of the Code,
the Administrator determines that such rescission will not likely result in the
imposition of additional tax or interest under Code Section 409A.

8.     OTHER PROVISIONS

        8.1    Compliance with Laws.    This Plan, the granting and vesting of
awards under this Plan, the offer, issuance and delivery of shares of Common
Stock, the payment of money under this Plan or under awards are subject to
compliance with all applicable federal and state laws, rules and regulations and
to such approvals by any applicable stock exchange listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.

        8.2    Future Awards/Other Rights.    No person shall have any claim or
rights to be granted an award (or additional awards, as the case may be) under
this Plan, subject to any express contractual rights (set forth in a document
other than this Plan) to the contrary.

        8.3    No Employment/Service Contract.    Nothing contained in this Plan
(or in any other documents under this Plan or in any award) shall confer upon
any Eligible Person or other participant any right to continue in the employ or
other service of the Corporation or one of its Subsidiaries, constitute any
contract or agreement of employment or other service or affect an employee's
status as an employee at will, nor shall interfere in any way with the right of
the Corporation or one of its Subsidiaries to change a person's compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

14

--------------------------------------------------------------------------------



        8.4    Plan Not Funded.    Awards payable under this Plan shall be
payable in shares or from the general assets of the Corporation, and no special
or separate reserve, fund or deposit shall be made to assure payment of such
awards. No participant, beneficiary or other person shall have any right, title
or interest in any fund or in any specific asset (including shares of Common
Stock, except as expressly otherwise provided) of the Corporation or one of its
Subsidiaries by reason of any award hereunder. Neither the provisions of this
Plan (or of any related documents), nor the creation or adoption of this Plan,
nor any action taken pursuant to the provisions of this Plan shall create, or be
construed to create, a trust of any kind or a fiduciary relationship between the
Corporation or one of its Subsidiaries and any participant, beneficiary or other
person. To the extent that a participant, beneficiary or other person acquires a
right to receive payment pursuant to any award hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Corporation.

        8.5    Tax Withholding.    Upon any exercise, vesting, or payment of any
award, the Corporation or one of its Subsidiaries shall have the right at its
option to:

        (a)   require the participant (or the participant's personal
representative or beneficiary, as the case may be) to pay or provide for payment
of at least the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such award event or
payment; or

        (b)   deduct from any amount otherwise payable in cash to the
participant (or the participant's personal representative or beneficiary, as the
case may be) the minimum amount of any taxes which the Corporation or one of its
Subsidiaries may be required to withhold with respect to such cash payment.

        In any case where a tax is required to be withheld in connection with
the delivery of shares of Common Stock under this Plan, the Administrator may in
its sole discretion (subject to Section 8.1) grant (either at the time of the
award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, to have
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law.

        8.6    Effective Date, Termination and Suspension, Amendments.    

        8.6.1    Effective Date and Termination.    This Plan was approved by
the Board and became effective on May 27, 2014 (the "Effective Date"). Unless
earlier terminated by the Board, this Plan shall terminate at the close of
business on May 27, 2024. After the termination of this Plan either upon such
stated expiration date or its earlier termination by the Board, no additional
awards may be granted under this Plan, but previously granted awards (and the
authority of the Administrator with respect thereto, including the authority to
amend such awards) shall remain outstanding in accordance with their applicable
terms and conditions and the terms and conditions of this Plan.

        8.6.2    Board Authorization.    The Board may, at any time, terminate
or, from time to time, amend, modify or suspend this Plan, in whole or in part.
No awards may be granted during any period that the Board suspends this Plan.

        8.6.3    Stockholder Approval.    To the extent then required by
applicable law or any applicable stock exchange, or required under Sections 162,
422 or 424 of the Code to preserve the intended tax consequences of this Plan,
or deemed necessary or advisable by the Board, this Plan and any amendment to
this Plan shall be subject to stockholder approval.

15

--------------------------------------------------------------------------------



        8.6.4    Amendments to Awards.    Without limiting any other express
authority of the Administrator under (but subject to) the express limits of this
Plan, the Administrator by agreement or resolution may waive conditions of or
limitations on awards to participants that the Administrator in the prior
exercise of its discretion has imposed, without the consent of a participant,
and (subject to the requirements of Sections 3.2 and 8.6.5) may make other
changes to the terms and conditions of awards. Any amendment or other action
that would constitute a repricing of an award is subject to the limitations set
forth in Section 3.2(g).

        8.6.5    Limitations on Amendments to Plan and Awards.    No amendment,
suspension or termination of this Plan or change of or affecting any outstanding
award shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Corporation under any award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

        8.7    Privileges of Stock Ownership.    Except as otherwise expressly
authorized by the Administrator or this Plan, a participant shall not be
entitled to any privilege of stock ownership as to any shares of Common Stock
not actually delivered to and held of record by the participant. Except as
expressly provided herein, no adjustment will be made for dividends or other
rights as a stockholder for which a record date is prior to such date of
delivery.

        8.8    Governing Law; Construction; Severability.    

        8.8.1    Choice of Law.    This Plan, the awards, all documents
evidencing awards and all other related documents shall be governed by, and
construed in accordance with the laws of the State of Delaware.

        8.8.2    Severability.    If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

        8.8.3    Plan Construction.    

        (a)    Rule 16b-3.    It is the intent of the Corporation that the
awards and transactions permitted by awards be interpreted in a manner that, in
the case of participants who are or may be subject to Section 16 of the Exchange
Act, qualify, to the maximum extent compatible with the express terms of the
award, for exemption from matching liability under Rule 16b-3 promulgated under
the Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.

        (b)    Section 162(m).    Awards under Sections 5.1.4 through 5.1.7 to
persons described in Section 5.2 that are either granted or become vested,
exercisable or payable based on attainment of one or more performance goals
related to the Business Criteria, as well as Qualifying Options and Qualifying
SARs granted to persons described in Section 5.2, that are approved by a
committee composed solely of two or more outside directors (as this requirement
is applied under Section 162(m) of the Code) shall be deemed to be intended as
performance-based compensation within the meaning of Section 162(m) of the Code
unless such committee provides otherwise at the time of grant of the award. It
is the further intent of the Corporation that (to the extent the Corporation or
one of its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under
Section 162(m).

16

--------------------------------------------------------------------------------



        (c)    Code Section 409A Compliance.    The Board intends that, except
as may be otherwise determined by the Administrator, any awards under the Plan
are either exempt from or satisfy the requirements of Section 409A of the Code
and related regulations and Treasury pronouncements ("Section 409A") to avoid
the imposition of any taxes, including additional income or penalty taxes,
thereunder. If the Administrator determines that an award, award agreement,
acceleration, adjustment to the terms of an award, payment, distribution,
deferral election, transaction or any other action or arrangement contemplated
by the provisions of the Plan would, if undertaken, cause a participant's award
to become subject to Section 409A, unless the Administrator expressly determines
otherwise, such award, award agreement, payment, acceleration, adjustment,
distribution, deferral election, transaction or other action or arrangement
shall not be undertaken and the related provisions of the Plan and/or award
agreement will be deemed modified or, if necessary, rescinded in order to comply
with the requirements of Section 409A to the extent determined by the
Administrator without the consent of or notice to the participant.
Notwithstanding the foregoing, neither the Company nor the Administrator shall
have any obligation to take any action to prevent the assessment of any excise
tax or penalty on any participant under Section 409A and neither the Company nor
the Administrator will have any liability to any participant for such tax or
penalty.

        (d)    No Guarantee of Favorable Tax Treatment.    Although the Company
intends that awards under the Plan will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local or foreign law. The
Company shall not be liable to any participant for any tax, interest or
penalties the participant might owe as a result of the grant, holding, vesting,
exercise or payment of any award under the Plan

        8.9    Captions.    Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.

        8.10    Stock-Based Awards in Substitution for Stock Options or Awards
Granted by Other Corporation.    Awards may be granted to Eligible Persons in
substitution for or in connection with an assumption of employee stock options,
SARs, restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
arrangement, business combination, merger or other reorganization by or with the
granting entity or an affiliated entity, or the acquisition by the Corporation
or one of its Subsidiaries, directly or indirectly, of all or a substantial part
of the stock or assets of the employing entity. The awards so granted need not
comply with other specific terms of this Plan, provided the awards reflect only
adjustments giving effect to the assumption or substitution consistent with the
conversion applicable to the Common Stock in the transaction and any change in
the issuer of the security. Any shares that are delivered and any awards that
are granted by, or become obligations of, the Corporation, as a result of the
assumption by the Corporation of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan, except as may otherwise be provided by
the Administrator at the time of such assumption or substitution or as may be
required to comply with the requirements of any applicable stock exchange.

17

--------------------------------------------------------------------------------



        8.11    Non-Exclusivity of Plan.    Nothing in this Plan shall limit or
be deemed to limit the authority of the Board or the Administrator to grant
awards or authorize any other compensation, with or without reference to the
Common Stock, under any other plan or authority.

        8.12    No Corporate Action Restriction.    The existence of this Plan,
the award agreements and the awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, arrangement, business
combination, amalgamation, consolidation or change in the ownership of the
Corporation or any Subsidiary, (c) any issue of bonds, debentures, capital,
preferred or prior preference stock ahead of or affecting the capital stock (or
the rights thereof) of the Corporation or any Subsidiary, (d) any dissolution or
liquidation of the Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the assets or business of the Corporation or any Subsidiary,
or (f) any other corporate act or proceeding by the Corporation or any
Subsidiary. No participant, beneficiary or any other person shall have any claim
under any award or award agreement against any member of the Board or the
Administrator, or the Corporation or any employees, officers or agents of the
Corporation or any Subsidiary, as a result of any such action.

        8.13    Other Corporation Benefit and Compensation Programs.    Payments
and other benefits received by a participant under an award made pursuant to
this Plan shall not be deemed a part of a participant's compensation for
purposes of the determination of benefits under any other employee welfare or
benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Administrator expressly otherwise provides or
authorizes in writing or except as otherwise specifically set forth in the terms
and conditions of such other employee welfare or benefit plan or arrangement.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

        8.14    Non-Competition, Code of Ethics and Clawback Policy.    By
accepting awards and as a condition to the exercise of awards and the enjoyment
of any benefits of the Plan, including participation therein, each participant
agrees to be bound by and subject to non-competition, confidentiality and
invention ownership agreements acceptable to the Administrator and the
Corporation's code of ethics policy and other policies applicable to such
participant as is in effect from time to time. Awards shall be subject to any
clawback policy adopted by the Corporation from time to time.

*      *      *      *      *

        As adopted by the Board of Directors of Triangle Petroleum Corporation
on May 27, 2014.

18

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

